DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “first treating device,” “second treating device,” “first indexer mechanism,” “substrate transport mechanism,” “treating unit,” “second indexer mechanism,” and “adjacent treating unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 9 is indefinite for the limitation “the first treating device and second treating device are arranged side by side.”  It is unclear how the first and second treating devices can be arranged side by side when parent Claim 1 has claimed that the indexer block is between the first and second treating devices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (US 5,844,662).
 Akimoto discloses;
Claim 1. A substrate treating system for treating a substrate, comprising: an indexer block (40) where a platform (locations supporting 42a and 42b) for placing a carrier (42a) capable of accommodating a substrate is provided; a first treating device (10) including a plurality of treatment layers (layers containing 15a and 15b) arranged in an up-down direction; and a second treating device (30) including a plurality of treatment layers (layers containing 34b and 34c) arranged in an up-down direction, the first treating 
 Claim 11. A substrate transporting method for a substrate treating system, the substrate treating system including: an indexer block (40) where a platform (locations supporting 42a and 42b) for placing a carrier (42a) capable of accommodating a substrate is provided; a first treating device (10) including a plurality of treatment layers (15a and 15b) arranged in an up-down direction; and a second treating device (30) including a plurality of treatment layers (34b and 34c) arranged in the up-down direction, the first treating device, the indexer block, and the second treating device being connected in this order in a horizontal direction, the indexer block including therein a first indexer mechanism (41) capable of taking a substrate into and out of a carrier placed on the platform and configured to transport the substrate, and a substrate buffer (43a and 43b) configured to place a plurality of the substrates therein, the substrate transporting method comprising: a transporting step of causing the first indexer mechanism to transport a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device (Col. 2-6 and Fig. 1-5).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kokabu et al. (US 2015/0279713) in view of Akimoto.
Kokabu discloses;
Claim 1. A substrate treating system for treating a substrate, comprising: an indexer block (3) where a platform (9) for placing a carrier (C) capable of accommodating a substrate is provided; a first treating device (B4) including a plurality of treatment layers (Fig. 5) arranged in an up-down direction; and a second treating device (B3) including a plurality of treatment layers (B3) arranged in an up-down direction, the indexer block including a first indexer mechanism (TA1) capable of taking a substrate into and out of a carrier placed on the platform and configured to transport the substrate, and a substrate buffer (PS1-PS7) configured to place a plurality of the substrates therein, and the first indexer mechanism transporting a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device (Par. 0041-0050 and Fig. 3 and 5).  
 Claim 11. A substrate transporting method for a substrate treating system, the substrate treating system including: an indexer block (3) where a platform (9) for placing a carrier (C) capable of accommodating a substrate is provided; a first treating device (B4) including a plurality of treatment layers (Fig. 5) arranged in an up-down direction; and a second treating device (B3) including a plurality of treatment layers (Fig. 5) arranged in the up-down direction, the indexer block including therein a first indexer mechanism (TA1) capable of taking a substrate into and out of a carrier placed on the platform and configured to transport the substrate, and a substrate buffer (PS1-PS7) configured to place a plurality of the substrates therein, the substrate transporting method comprising: a transporting step of causing the first indexer mechanism to transport a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device (Par. 0041-0050 and Fig. 3 and 5).  
Claim 2. The substrate treating system according to claim 1, wherein the treatment layers of the first treating device and the second treating device each include a substrate transport mechanism (TB1-TB4) configured to transport a substrate, and a treating unit (PHP) configured to perform a predetermined treatment on the substrate, wherein when transporting a substrate between two treatment layers disposed at an equal height position in the first treating device and the second treating device, the substrate transport mechanism in each of the treatment layers delivers the substrate through the substrate buffer, and when transporting a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device, the first indexer mechanism transports the substrate between two buffer units (PS1 and PS7) of the substrate buffer disposed at height positions corresponding to the height positions of the treatment layers (Par. 0041-0050 and Fig. 5).  
Claim 9. The substrate treating system according to claim 1, wherein the indexer block further includes a second indexer mechanism (TA2) configured to transport a substrate, the second indexer mechanism is disposed opposite to the first indexer mechanism across the substrate buffer, and the first indexer mechanism and the second indexer mechanism are arranged in a direction perpendicular with respect to a direction where the first treating device and the second treating device are arranged side by side (Fig. 3).  
	Kokabu does not recite;
Claims 1 and 11. The first treating device, the indexer block, and the second treating device being connected in this order in a horizontal direction.
	However, Akimoto discloses a substrate treating system comprised of an indexer block (40) and a first and second treating device (10 and 30), and further teaches the first treating device, the indexer block, and the second treating device being connected in this order in a horizontal direction so that resist processing of a high accuracy can be performed without substantially causing an interference between processing steps with each other (Col. 1-4 and Fig. 1-3).
.

Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kokabu and Akimoto, and further in view of Matsuyama et al. (US 8,448,600).
	Kokabu discloses;
Claim 3. The treatment layers of the first treating device and the second treating device each include a substrate transport mechanism (TB1-TB4) configured to transport a substrate, and a treating unit (PHP) configured to perform a predetermined treatment on the substrate (Par. 0041-0050 and Fig. 5). 
Claim 4. The substrate treating system according to claim 3, wherein when transporting a substrate between two treatment layers disposed at an equal height position in the first treating device and the second treating device, the substrate transport mechanism in each of the treatment layers delivers the substrate through the substrate buffer (Par. 0041-0050 and Fig. 5).  
Claim 6. The first indexer mechanism is capable of taking a plurality of the substrates from the carrier placed on the platform simultaneously (a pair of holding arms 11 are disclosed for each of TA1 and TA2) (Par. 0041-0050 and Fig. 5).
Claim 8. The treatment layers of the first treating device and the second treating device each include a substrate transport mechanism (TB1-TB4) configured to transport a substrate, and a treating unit (PHP) configured to perform a predetermined treatment on the substrate (Par. 0041-0050 and Fig. 5).
Claim 10. An adjacent treating unit (DEV) adjacent to the first indexer block, disposed in the treatment layer of at least either the first treating device or the second treating device (Par. 0069 and Fig. 6).
	Kokabu does not recite;
Claim 3. When transporting a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device, the first indexer mechanism directly transports the substrate between two treating units of the two treatment layers without passing through the substrate buffer.  
Claim 5. The substrate treating system according to claim 1, wherein the first indexer mechanism directly transports the substrate from the carrier placed on the platform to the treating unit of the treatment layer in at least either the first treating device or the second treating device without passing through the substrate buffer.  
Claim 6. The indexer mechanism directly transports the plurality of substrates one by one to the treating unit of the treatment layer in at least either the first treating device or the second treating device without passing through the substrate buffer.  
Claim 7. The substrate treating system according to claim 1, wherein the first indexer mechanism directly transports the substrate from the treating unit of the treatment layer in at least either the first treating device or the second treating device to the carrier placed on the platform without passing through the substrate buffer.  
Claim 8. When transporting a substrate between two treatment layers disposed at different height positions in the first treating device and the second treating device, the first indexer mechanism directly transports the substrate between the substrate buffer and the treating unit of one of the two treatment layers.  
Claim 10. The adjacent treating unit is configured to receive the substrate directly transported by the first indexer mechanism without passing through the substrate buffer.  
	However, Matsuyama discloses a substrate treating system (1) having an indexer block (E1) for receiving a carrier (C), the indexer block having a first indexer mechanism (A1), a first treating device (E2) 
	Therefore, in view of Matsuyama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kokabu’s substrate treating system such that the buffer could be bypassed to simplify the transfer routes of substrates during processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting rejection with respect to co-pending Application No. 16/931,515
Claims 1, 2, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 3 and 11 of copending Application No. 16/931,515 in view of Kokuba. 
Claim 3 of copending Application No. 16/931,515 disclose the limitations of Claims 1, 2, and 9 accept for;
Claim 1: Each of the first and second treating devices including a plurality of layers; and a first indexer mechanism. 
Claim 2: Each of the first and second treating devices including a substrate transport mechanism and a treating unit; and the first indexer mechanism transports the substrate between two buffer units.
Claim 9: The indexer block including a second indexer mechanism.
Claim 11 of copending Application No. 16/931,515 disclose the limitations of Claim 11 in the current Application accept for;
Claim 11. First and second treating devices include a plurality of treatment layers arranged in an up-down direction.
However, Kokabu discloses a substrate treating system for treating a substrate comprising: an indexer block (3), a platform (9) for placing a carrier (C) capable of accommodating a substrate is provided; a first treating device (B4) and a second treatment device (B3), and further teaches;
Claims 1 and 11. The first and second treating devices each include a plurality of treatment layers arranged in an up-down direction (Fig. 5).
Claim 2. First and second treating device include a substrate transport mechanisms (TB1-TB4) and the first indexer mechanism transports the substrate between two buffers.
Claim 9: The indexer block further containing a second indexer mechanism.
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claims 3 and 11 of Application No. 16/931,515 to include a plurality of treatment layers, a first and second substrate transport mechanism, and two buffers to increase the throughput of the substrate treating system.
This is a provisional nonstatutory double patenting rejection.
Double Patenting rejection with respect to co-pending Application No. 16/931,523
Claims 1, 2, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7 and 11 of copending Application No. 16/931,523 in view of Kokabu. 
Claim 7 of copending Application No. 16/931,523 disclose the limitations of Claims 1, 2, and 9 in the current Application accept for;
Claim 1. First and second treating devices include a plurality of treatment layers arranged in an up-down direction.
Claim 2. First and second treating device include a substrate transport mechanism and the first indexer mechanism transports the substrate between two buffers.
Claim 11 of copending Application No. 16/931,523 disclose the limitations of Claim 11 in the current Application accept for;
Claim 11. First and second treating devices include a plurality of treatment layers arranged in an up-down direction.
However, Kokabu discloses a substrate treating system for treating a substrate comprising: an indexer block (3), a platform (9) for placing a carrier (C) capable of accommodating a substrate is provided; a first treating device (B4) and a second treatment device (B3), and further teaches;
Claims 1 and 11. The first and second treating devices each include a plurality of treatment layers arranged in an up-down direction (Fig. 5).
Claim 2. First and second treating device include a substrate transport mechanisms (TB1-TB4) and the first indexer mechanism transports the substrate between two buffers.
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claims 7 and 11 of Application No. 16/931,523 to include a plurality of treatment layers, a substrate transport mechanism, and two buffers to increase the throughput of the substrate treating system.
This is a provisional nonstatutory double patenting rejection.

Double Patenting rejection with respect to co-pending Application No. 17/101,127
Claims 1, 2, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 and 9 of copending Application No. 17/101,127 in view of Kokabu. 
Claim 2 of copending Application No. 17/101,127 disclose the limitations of Claims 1, 2, and 9 in the current Application accept for;
Claim 1. First treating devices includes a plurality of treatment layers arranged in an up-down direction.
Claim 2. First and second treating device include a substrate transport mechanism.
Claim 9. The indexer block includes a second indexer mechanism.
Claim 9 of copending Application No. 17/101,127 disclose the limitations of Claim 11 in the current Application accept for;
Claim 11. First and second treating devices include a plurality of treatment layers arranged in an up-down direction.
However, Kokabu discloses a substrate treating system for treating a substrate comprising: an indexer block (3), a platform (9) for placing a carrier (C) capable of accommodating a substrate is provided; a first treating device (B4) and a second treating device (B3), and further teaches;
Claims 1 and 11. The first treating device includes a plurality of treatment layers arranged in an up-down direction (Fig. 5).
Claim 2. First and second treating device include a substrate transport mechanisms (TB1-TB4) (Fig. 5).
Claim 9. The indexer block includes a second indexer mechanism (Fig. 5).
Therefore, in view of Kokabu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Claims 2 and 9 of Application No. 17/101,127 to include a first treating device having a plurality of treatment layers, a substrate transport mechanism in each of the treating devices, and a second indexer mechanism to increase the throughput of the substrate treating system.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD P JARRETT/Primary Examiner, Art Unit 3652